Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	The preliminary amendment 02/25/2019 which claim 1 is amended, claims 2-24 are canceled, and includes new claims 25-42, is entered and hereby considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 40, and 41, and those depending therefrom including claims 2-39, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The “the cast material holds the elongate CVDD tube (tube 8) without exerting a compressive stress on the elongate CVDD tube (tube 8).”  This statement does not appear in the reduced compressive stress relative to the methods of the cited prior art, there is nothing that says that the compressive stress is completely eliminated (i.e. without exerting a compressive stress on the elongate CVDD tube (tube 8).”  In this regards, applicant uses a cast material in the form of a plastics material to cure within a passage between a CVDD tube (tube 8) and an elongate passage of a holder means.   
	Applicant has similarity claimed no compressive stress in claims 40 and 41 and therefore those claims stand rejected as well.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 25, 27, 30-38, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US-2012/0238188) in view of Liu (US-2012/0085211).
	Regarding claim 1 (Currently Amended), Miller (US-2012/0238188) discloses a focus tube (focus tube 8) for a cutting head (cutting head 1) of an abrasive waterjet cutting machine [Miller; paragraph 0085], said focus tube (focus tube 8) comprising: an elongate tube (tube 8) having a smooth through bore (bore 9) extending longitudinally between an inlet end (top of bore 9 in Figure 4) of the tube (tube 8) and an outlet end (bottom of bore 9 in Figure 4) of the tube (tube 8) (Fig. 4); and holder means (body 80) having an elongate passage extending through the holder means (body 80) to accommodate the elongate tube (tube 8); wherein the elongate tube (tube 8) is encased within said elongate passage by a solid cast material (“adhesive joint”) (“[f]orces on the waterjet nozzle 52 are transmitted at 83 to the focus tube 8 and then into the body 80 at 82 by an 
	However, Liu (US-2012/0085211) teaches that the tube (mixing tube 105) for a waterjet cutting head is formed of a composite chemical vapor deposition diamond (“chemical vapor deposition (CVD) diamond material”) [Liu; paragraph 0026].  Since the focus tube of Miller is meant to mix the waterjet and abrasives in order to produce the cutting jet [Liu; paragraph 0002], it therefore would have been obvious to one of ordinary skill in the art to make this mixing tube of a strong material, such as the CVDD suggested by Liu as being well-known in the art [Liu; paragraph 0026], in order to provide a material capable of withstanding the force of the abrasive jet as it moves through the tube.  
	While Miller does not explicitly state that the “adhesive” of the “adhesive joint” is applied in liquid form for subsequent solidification, it would have been obvious to add an adhesive in liquid form in order to fit the shape of its container (i.e. the desired shape) before being hardened in a holding form.  
	Regarding claim 25 (New), Miller discloses the composite CVDD focus tube (focus tube 8) as claimed in claim 1.  While Miller does not disclose wherein said cast material solidifies by undergoing chemical reaction, “adhesive” is typically activated by contact with air or by a curative, both of which generate a “chemical reaction” and thus it would have been obvious to one of 
Regarding claim 27 (New), Miller discloses the composite CVDD focus tube (focus tube 8) as claimed in claim 1, wherein said cast material comprises an adhesive composition (“adhesive joint”) [Miller; paragraph 0107].
Regarding claim 30 (New), Miller discloses the composite CVDD focus tube (focus tube 8) as claimed in claim 1, but fails to explicitly state wherein said cast material (“adhesive joint”) undergoes a phase change from liquid to solid as a result of cooling [Miller; paragraph 0107].  However, adhesive is typically applied in liquid form in order to be shaped to the specific surface for attachment and then allowed to dry (i.e. solidify).  In this case, Miller discloses an “adhesive” composition and therefore it would have been obvious to one of ordinary skill in the art to use a liquid or semi-liquid (i.e. paste) adhesive which is applied to the adhering surface, and then allowing it to dry to form the adhesive bond.
	Regarding claim 31 (New), Miller discloses the composite CVDD focus tube (focus tube 8) as claimed in claim 30.  As to wherein said cast material comprises at least one of a metal or a metal alloy, Miller states that, in order to mate surfaces, a brazing or soldering can be used, particularly where there are surface defects on the attaching surfaces [Miller; paragraph 0037].  Miller also states that an “adhesive joint” between the focus tube and the body [Miller; paragraph 0107].  Since Miller states that the seal between the focus tube and tube can alternatively be an adhesive or other means [Miller; paragraph 0101], and since Miller teaches other means including a braze, which is typically metal or ceramic, or a solder, which is certainly a metal, [Miller; paragraph 0037], it therefore would have been obvious to one of ordinary skill in the art to use a metal for the “adhesive joint” of Miller in order to not only bond the surfaces, but cure surface defects on the attaching surfaces [Miller; paragraph 0037].  
	Regarding claim 32 (New), Miller discloses the composite CVDD focus tube (focus tube 8) as claimed in claim 31.  As to wherein said cast material comprises a fusible alloy, Miller states 
	Regarding claim 33 (New), Miller discloses the composite CVDD focus tube (focus tube 8) as claimed in claim 1.  As to wherein an outer surface of the elongate CVDD tube (tube 8) is coated with metal, Miller states that, in order to mate surfaces, a brazing or soldering can be used, particularly where there are surface defects on the attaching surfaces [Miller; paragraph 0037].  Miller also states that an “adhesive joint” between the focus tube and the body [Miller; paragraph 0107].  Since Miller states that the seal between the focus tube and tube can alternatively be an adhesive or other means [Miller; paragraph 0101], and since Miller teaches other means including a braze, which is typically metal or ceramic, or a solder, which is certainly a metal, [Miller; paragraph 0037], it therefore would have been obvious to one of ordinary skill in the art to use a metal for the “adhesive joint” of Miller in order to not only bond the surfaces, but cure surface defects on the attaching surfaces [Miller; paragraph 0037].  
	As to metal being to “enhance wetting of said outer surface by the cast material in liquid form,” these adhesives are applied in a liquid or semi-liquid form (i.e. paste) in order to fit the shape they are being attached to and thus “enhance,” or increase, “wetting of said outer surface by the cast material (i.e. adherence material) in liquid form (liquid or paste).  
	Regarding claim 34 (New), Miller discloses the composite CVDD focus tube (focus tube 8) as claimed in claim 1, wherein the through bore (9) of the elongate CVDD tube (tube 8) 

    PNG
    media_image1.png
    553
    619
    media_image1.png
    Greyscale

	Regarding claim 35 (New), Miller discloses the composite CVDD focus tube (focus tube 8) as claimed in claim 1, wherein the elongate CVDD tube (tube 8) is so held within the passage of the holder means (body 80) that a longitudinal axis of the through bore (bore 9) of the elongate CVDD tube (tube 8) coincides with a reference centerline of the holder means (body 80) (Fig. 4).  Though Miller only shows the side view in Figure 4, one of ordinary skill in the art would have found it obvious to make the body (8) round as this would reduce the overall size of the nozzle compared to a rectangular, or non-round, shape.  
	Regarding claim 36 (New), Miller discloses the composite CVDD focus tube (focus tube 8) as claimed in claim 1, wherein a wall thickness of the elongate CVDD tube (tube 8) varies circumferentially and/or longitudinally (tapers radially inward, thus varying circumferentially, and does so along the longitudinal axis, thus varying longitudinally as well) (Fig. 4).
Regarding claim 37 (New), Miller discloses the composite CVDD focus tube (focus tube 8) as claimed in claim 1, wherein an outer surface of the elongate CVDD tube (tube 8) is rough and faceted (“sintered surface of PCD and WC that has not been lapped has a roughness depending on material particle grain size. Surfaces also have numerous features that can include interconnected depression”) [Miller; paragraph 0104], so as to engage with the cast material encasing the elongate CVDD tube (tube 8) within the elongate passage (“adhesive joint”) (“[f]orces on the waterjet nozzle 52 are transmitted at 83 to the focus tube 8 and then into the body 80 at 82 by an interference fit, adhesive joint or features on the outside of focus tube 8 that match with features in bore 82 of body 80”) [Miller; paragraph 0107] (Fig. 4).  
	Regarding claim 38 (New), Miller discloses the composite CVDD focus tube (focus tube 8) as claimed in claim 1, wherein the holder means (body 80) comprises a body (body 80) of the cutting head of the abrasive waterjet cutting machine (Fig. 4).
	Regarding claim 40 (New), Miller discloses a composite chemical vapor deposition diamond (CVDD) focus tube (focus tube 8) for a cutting head of an abrasive waterjet cutting machine, said composite focus tube (focus tube 8) comprising: an elongate tube (tube 8) having a smooth through bore (bore 9) extending longitudinally between an inlet end of the tube (tube 8) and an outlet end of the tube (tube 8) (Fig. 4); and holder means (body 80) having an elongate passage extending through the holder means (body 80) to accommodate the elongate tube (tube 8) (Fig. 4); wherein the elongate tube (tube 8) is encased within said elongate passage (Fig. 4) by an encasing material (“adhesive joint”) exerting no compressive stress on the elongate tube (tube 8) (“[f]orces on the waterjet nozzle 52 are transmitted at 83 to the focus tube 8 and then into the body 80 at 82 by an interference fit, adhesive joint or features on the outside of focus tube 8 that match with features in bore 82 of body 80”) [Miller; paragraph 0107] (Fig. 4).
While Miller states the waterjet nozzle 52 is advantageously made of diamond in the form of CVD [Miller; paragraph 0099], Miller is not explicit that the tube 8 is formed of such material.  

	Regarding claim 41 (New), Miller discloses a method of making a composite CVDD focus tube (focus tube 8) for a cutting head of an abrasive waterjet cutting machine, comprising the steps of: providing an elongate tube (tube 8) having a smooth through bore extending longitudinally between an inlet end (at nozzle 52) of the tube (tube 8) and an outlet end (where cutting jet 13 exits) of the tube (tube 8) (Fig. 4); providing a holder means (body 80) having an elongate passage extending through the holder means (body 80) to accommodate the elongate tube (tube 8) (Fig. 4); locating the elongate tube (tube 8) into said passage (Fig. 4); and delivering a castable material (“adhesive joint”) into the passage, external to the elongate tube (tube 8), then causing the castable material (“adhesive”) to solidify such that when solidified around the elongate tube (tube 8), the castable material (“adhesive joint”) holds the elongate tube (tube 8) without exerting a compressive stress on the elongate tube (tube 8) (“[f]orces on the waterjet nozzle 52 are transmitted at 83 to the focus tube 8 and then into the body 80 at 82 by an interference fit, adhesive joint or features on the outside of focus tube 8 that match with features in bore 82 of body 80”) [Miller; paragraph 0107] (Fig. 4).
While Miller states the waterjet nozzle 52 is advantageously made of diamond in the form of CVD [Miller; paragraph 0099], Miller is not explicit that the tube 8 is formed of such material.  
	However, Liu (US-2012/0085211) teaches that the tube (mixing tube 105) for a waterjet cutting head is formed of a composite chemical vapor deposition diamond (“chemical vapor 
	While Miller does not explicitly state that the “adhesive” of the “adhesive joint” is applied in liquid form for subsequent solidification (i.e. castable), it would have been obvious to add an adhesive in liquid form in order to fit the shape of its container (i.e. the desired shape) before being hardened in a holding form.  
	Regarding claim 42 (New), Miller discloses the method of making a composite CVDD focus tube (focus tube 8) as claimed in claim 41, wherein the elongate CVDD tube (tube 8) is located within said passage in the holder means (body 80) such that a longitudinal axis of the through bore of the elongate CVDD tube (tube 8) coincides with a reference centerline of the holder means (body 80), and is held in this location until the castable material (“adhesive joint”) has solidified (“[f]orces on the waterjet nozzle 52 are transmitted at 83 to the focus tube 8 and then into the body 80 at 82 by an interference fit, adhesive joint or features on the outside of focus tube 8 that match with features in bore 82 of body 80”) [Miller; paragraph 0107] (Fig. 4).  Though Miller only shows the side view in Figure 4, one of ordinary skill in the art would have found it obvious to make the body (8) round as this would reduce the overall size of the nozzle compared to a rectangular, or non-round, shape.  

Claims 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US-2012/0238188) in view of Liu (US-2012/0085211) and Caspani (US-5,611,326).
Regarding claim 26 (New), Miller discloses the composite CVDD focus tube (focus tube 8) as claimed in claim 1, but fails to disclose wherein said cast material comprises a plastics material curable in situ within said passage.
	However, Caspani (US-5,611,326) teaches seating an insert using cyanoacrylate adhesives prevents imperfect fixing and/or deformation from interference fitting [Caspani; col. 2, lines 38-44].  Since Miller teaches using an “adhesive joint” and therefore it would have been obvious to one of ordinary skill in the art to use a common adhesive, such as a plastic cyanoacrylate adhesive, in order to prevent any interference between the two parts to properly fix them without any deformation upon curing [Caspani; col. 2, lines 38-44].  
	Regarding claim 29 (New), Miller discloses the composite CVDD focus tube (focus tube 8) as claimed in claim 27, but fails to disclose wherein said adhesive composition (“adhesive joint”) [Miller; paragraph 0107] comprises one or more of a cyanoacrylate adhesive, an epoxy adhesive and/or a urethane adhesive.
However, Caspani (US-5,611,326) teaches seating an insert using cyanoacrylate adhesives prevents imperfect fixing and/or deformation from interference fitting [Caspani; col. 2, lines 38-44].  Since Miller teaches using an “adhesive joint” and therefore it would have been obvious to one of ordinary skill in the art to use a common adhesive, such as a plastic cyanoacrylate adhesive, in order to prevent any interference between the two parts to properly fix them without any deformation upon curing [Caspani; col. 2, lines 38-44].  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US-2012/0238188) in view of Liu (US-2012/0085211) and Linzell (US-5,902,360).
	Regarding claim 28 (New), Miller discloses the composite CVDD focus tube (focus tube 8) as claimed in claim 27, but fails to disclose wherein said cast material comprises a toughened adhesive composition (“adhesive joint”) [Miller; paragraph 0107].  Applicant describes a “toughened adhesive” as one an adhesive toughened by incorporation of solid particles of 
	However, Linzell (US-5,902,360) teaches that toughened acrylic adhesive has shown an increased bond strength over cyanoacrylate, a typical adhesive, and therefore it would have been obvious to one of ordinary skill in the art to use a toughened adhesive, such as taught by Linzell [Linzell; col. 27, lines 35-42, lines 58-60, and Table], in order to create a substantially strong bond for the “adhesive joint” of Miller [Miller; paragraph 0107].  

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US-2012/0238188) in view of Liu (US-2012/0085211) and Cramer (US-2012/0276818).
Regarding claim 39 (New), Miller discloses the composite CVDD focus tube (focus tube 8) as claimed in claim 1, wherein the through bore of the elongate CVDD tube (tube 8) has an internal profile that varies along its length becoming non-circular in cross-section towards the outlet end of the CVDD tube (tube 8), but fails to disclose so as to project a correspondingly non-circular cross-section waterjet from said outlet end.
However, Cramer (US-2012/0276818) teaches a non-circular cross-section waterjet projecting from said outlet end (“if a rectangularly shaped hole was required, a nozzle can have a conduit with a rectangular cross sectional shape”) [Cramer; paragraph 0012].  Since Cramer teaches that waterjets can be modified according to the desired hole shape [Cramer; paragraph 0012], it therefore would have been obvious to one of ordinary skill in the art to modify the outlet end of Miller (bottom of bore 9 in Figure 4) with a non-circular cross-sectional shape to produce a non-circular cross-section waterjet in order to cut a non-circular hole, such as the rectangular hole desired by Cramer [Cramer; paragraph 0012].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-2007/0066190, US-2007/0155289, US-2011/0269382, US-2015/0209936, US-5,407,503, US-5,784,582, and US-6,425,805 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723